Citation Nr: 0012319	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin disorder, to 
include fungal rash, psoriasis, eczema, and dermatitis. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1994 and September 1996 rating 
decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1994 
decision, the RO denied service connection for skin disorder.  
In the September 1996 decision, the RO denied service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnoses of 
fungal rash, psoriasis, eczema, and dermatitis and service is 
not of record.

2.  Competent evidence of a current diagnosis of fungal rash 
is not of record.

3.  The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported an 
inservice stressor alleged to have caused the post-traumatic 
stress disorder, and there is medical evidence which 
generally relates the current diagnosis of post-traumatic 
stress disorder to inservice events.



CONCLUSIONS OF LAW

1.  The claim for service connection for skin disorder, to 
include fungal rash, psoriasis, eczema, and dermatitis, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The appellant has not claimed that the skin disorder arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

Service medical records are silent for complaints related to 
skin problems.  At the time of the separation examination in 
July 1969, clinical evaluation of the appellant's skin was 
normal.  In a report of medical history completed by the 
appellant at that time, he stated "no" to ever having or 
having now skin diseases.

In a private medical record, dated February 1969, the 
appellant was given Tinactin for fungus rash by Dr. Braxton.  
In a private medical record, dated December 1979, it was 
noted that the appellant had a negative patch test.  The 
appellant noted that the duration had been one year.  The 
assessment was "[illegible] dermatitis."

In a February 1985 VA outpatient treatment report, the 
appellant complained of a rash for the last 15 years.  He 
stated that he had been to skin specialists but that the rash 
kept getting worse.  The VA examiner stated that the 
appellant had red, scaly skin on both legs, elbows, side, and 
back.  The diagnosis was psoriasis of the lower extremities.  
The appellant was seen the following month.  The VA examiner 
stated that the appellant's legs were erythematous and 
scaling and noted that it was KOH negative.  There were few 
scattered papular/plaque lesions on the right elbow.  The VA 
examiner stated that he doubted it was psoriasis, but that he 
could not rule it out and entered a diagnosis of chronic 
eczematous dermatitis.  

In a February 1987 VA outpatient treatment report, the VA 
examiner stated that the appellant had an eczematous rash on 
the legs.  In August 1988, the appellant reported a 15-year 
history of nonspecific eczema on his lower extremities.  The 
assessment was chronic eczema.  In February 1989, the VA 
examiner stated that the appellant had large erythematous 
areas of smooth skin with signs of excoriations and skin 
atrophy bilaterally.  The appellant's right elbow had several 
small dry, scaly plaques.  A fungal culture taken that day 
was negative.  The assessment was eczema at the lower legs.  
In September 1989, an assessment of chronic eczema was 
entered.

The appellant underwent a VA examination in March 1994.  
Examination of the appellant's skin revealed a large area of 
erythema, crusting, with minute petechial bleeding points of 
the right lower extremity from the knee down to the ankle.  
The VA examiner stated that this was consistent with 
neurodermatitis.  The appellant had two similar areas on his 
buttocks, which the VA examiner stated were consistent with 
chronic eczema and neurodermatitis.  The final relevant 
diagnoses were chronic eczema neurodermatitis, severe, right 
lower extremity and both buttocks and history of exposure to 
Agent Orange in Vietnam.

In a March 1996 statement, Dr., Earle W. Moore certified that 
the appellant had been seen by Dr. Braxton in February 1969 
for a rash on his legs.

The appellant had an RO hearing in May 1996.  The appellant's 
wife stated that she and the appellant had gotten married 
almost two years prior to the appellant's entrance into 
service and that he had not had any rashes.  She stated that 
upon his return, he had a rash on the lower portion of his 
legs and elbows.  The appellant stated that he developed the 
rash while in service soon after he had gotten back from 
Vietnam.  He stated that he was not seen in service because 
it would not have looked good for him to seek medical 
treatment unless his situation was really bad.  The appellant 
stated when Dr. Braxton gave him the Tinactin, he used it for 
many years following the 1969 visit.  He stated that the rash 
affected his legs, elbows, and buttocks.  The appellant 
agreed to attempt to obtain other medical records from 
private medical physicians he had seen with the rash.  

In a VA Form 21-4138, Statement in Support of Claim, received 
August 1996, a former employer stated that the appellant had 
worked for her in August 1969 as a brick mason and that she 
remembered that he had had a rash on his lower legs and 
elbows.  She stated that the appellant had complained of the 
itching and discomfort.

The appellant underwent a private psychiatric evaluation in 
January 1997.  The appellant stated that he could not sleep, 
had nightmares, had increased feelings of anxiety, felt 
depressed, had flashbacks, and felt hyper.  Dr. Thomas M. 
Truitt stated that the appellant was irritable and anxious 
and described symptoms consistent with post-traumatic stress 
disorder of a chronic nature, particularly bothersome and 
gruesome nightmares focusing on dead corpses and mutilated 
bodies during one particular mission that he had had while in 
Vietnam.  Dr. Truitt noted that the appellant stated that he 
had front line action while in Vietnam but that he did not 
have hand-to-hand combat or close range killings, but 
described being subjected to weaving through the aftermath of 
heavy artillery fire in small towns and seeing the 
dismembered remains of many persons, which the appellant 
claimed continued to haunt him.  Dr. Truitt entered a 
diagnosis of post-traumatic stress disorder.  Subsequent 
treatment reports from Dr. Truitt show treatment for post-
traumatic stress disorder.

The appellant had a hearing before this Board Member in 
December 1999.  The appellant stated that he had had the rash 
since service.  He stated that when he went to see Dr. 
Braxton in 1969 that the rash was located on both legs and 
that it looked like he had the measles.  The appellant stated 
that the rash had never gone away and had spread to his 
elbows or his buttocks at times.  He stated that it had 
gotten worse and had spread to the inside of his legs.  As to 
his claim for post-traumatic stress disorder, the appellant 
stated that he had been in a hospital in Da Nang in June 1968 
and that he had seen disfigured bodies.  He stated that he 
had hit ground when the mortar rounds were coming but that he 
had not been hurt by a mortar.  He stated that he began 
having night sweats right after he came back from service.  

I.  Skin disorder

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for skin disorder, to include fungal rash, 
psoriasis, eczema, and dermatitis, is not well grounded.  See 
Caluza, supra.  Although service medical records are silent 
for any skin complaints, the appellant is competent to report 
that he had a rash during service.  The appellant was 
examined in February 1969, which was while the appellant was 
in service.  Such treatment revealed that the appellant had a 
fungal rash for which Dr. Braxton recommended Tinactin.  The 
private medical record does not indicate the location of the 
rash; however, in a March 1996 statement, Dr. Moore certified 
that it was on the appellant's legs.  In a July 1969 report 
of medical history completed by the appellant, the appellant 
denied having had or having then a skin disease.  Clinical 
evaluation of the appellant's skin at that time was normal.  
The first showing of a skin disorder following service is 
1979, which is 10 years following the appellant's discharge 
from service.  At that time, he was diagnosed with a skin 
disorder that was nonfungal.  More importantly, at that time, 
he reported a one-year history rather than an inservice 
history.

It must be noted that fungal rash, psoriasis, eczema, and 
dermatitis are not among the diseases listed in 38 C.F.R. § 
3.309(e).  Therefore, that section is not applicable to the 
appellant's claim, and the diagnoses of fungal rash, 
psoriasis, eczema, and dermatitis may not be presumed to be 
due to his exposure to Agent Orange.  See McCartt v. West, 
12 Vet. App. 164, 168 (1999) (where the veteran has not 
developed a condition enumerated in 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e), neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza).  

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that fungal rash, psoriasis, 
eczema, and dermatitis are etiologically related to exposure 
to Agent Orange in service or are otherwise related to 
service, even though the disorders are not among those 
enumerated in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, in this case, there 
is no evidence that any physician or other qualified health 
care professional has attributed the appellant's diagnoses of 
fungal rash, psoriasis, eczema, and dermatitis to Agent 
Orange or otherwise to service.  The Board is aware that in 
the May 1994 VA examination report, the examiner entered 
diagnoses of chronic eczema neurodermatitis and history of 
exposure to Agent Orange.  The diagnosis of history of 
exposure to Agent Orange does not provide either a nexus to 
service or establish that the diagnosis of eczema 
neurodermatitis is due to Agent Orange exposure as it is 
clearly based upon the appellant's report of history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement).

Additionally, there is no competent medical evidence showing 
that the diagnoses of psoriasis, eczema, and dermatitis were 
manifested to a compensable degree within one year of his 
discharge from service.  38 U.S.C.A. §§ 1101, 1112.  The 
Board is aware that the February 1969 private medical record 
indicates that the appellant was given Tinactin for a fungal 
rash.  However, it must be noted that the appellant has not 
brought forth a current diagnosis of fungal rash.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  In fact, the evidence of record establishes that 
since 1985, the appellant's skin disorder has been KOH 
negative.

Although the appellant has stated and testified that his 
diagnoses of fungal rash, psoriasis, eczema, and dermatitis 
are a result of exposure to Agent Orange, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).  As to the appellant's allegation 
of chronicity, the Board finds that the appellant's 
allegations of a chronic rash since his service in Vietnam 
are not credible when compared to the objective medical 
evidence of record.

The appellant's service medical records and post service 
medical records do not establish continuity of 
symptomatology.  Although he was seen in 1969 for a fungal 
rash, he has not been diagnosed with a fungal rash since that 
time.  In fact, testing has been negative for fungal 
infection.  When seen in December 1979, it was recorded that 
there was a duration of one year, and this was separately 
confirmed as a 12-month duration.  The appellant's statements 
for treatment purposes are more probative than his statements 
in support of a claim for monetary benefits.  Similarly, when 
seen in February 1985, he reported a 15-year history, again 
establishing a post service onset.  In August 1988, he 
reported a 15-year history again.  Although his reporting of 
history has been varied, each time his report was entered 
prior to the claim, the date of onset was post service.  The 
preponderance of the evidence is against the appellant's 
allegations of a fungal rash since service.  The nonfungal 
rash was not shown until 10 years following his discharge 
from service.

In conclusion, the appellant's claim is not well grounded 
because he has not brought forth competent evidence of a 
nexus between the diagnoses of psoriasis, eczema, and 
dermatitis and service, to include Agent Orange exposure.  
See Caluza, supra.  Additionally, the appellant has not 
brought forth competent evidence of a current diagnosis of 
fungal rash.  See Brammer and Rabideau, both supra.  The 
claim for service connection for skin disorder, to include 
fungal rash, psoriasis, eczema, and dermatitis, is not well 
grounded.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing statements of the case in 
January 1995 and November 1996 and numerous supplemental 
statements of the case.  It must be noted that the appellant 
was recommended by the hearing officer at the May 1996 
hearing that he should submit the private medical records 
from the physicians that the appellant had seen soon after 
service.  Both the appellant and VA attempted to obtain those 
records, but they were not available.  

Additionally, it must be noted that the appellant stated at 
the December 1999 Board hearing that he was in receipt of 
Social Security Administration disability benefits.  This 
Board Member asked the appellant if he was receiving benefits 
based upon post-traumatic stress disorder or a skin disorder.  
See 38 C.F.R. § 3.103(a) (1999).  The appellant stated that 
the benefits had not been granted based upon post-traumatic 
stress disorder or a skin disorder.  Finally, this Board 
Member asked the appellant if there was any other evidence 
critical to the issue of service connection for skin disorder 
that had not been obtained.  The appellant's representative 
stated that she and the appellant had discussed this subject 
and that the answer was no.  See id.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied at both the RO level and the 
appellate level.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).

II.  Post-traumatic stress disorder

The Board notes that it views the issue of well-groundedness 
in a vacuum.  Based on the review of the January 1997 
psychiatric evaluation, the appellant has submitted evidence 
of a current medical diagnosis of post-traumatic stress 
disorder, reported an inservice stressor alleged to have 
caused the post-traumatic stress disorder, and submitted 
medical evidence relating the current diagnosis to the 
inservice event.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  The Dr. 
Truitt's determination that the appellant has post-traumatic 
stress disorder based upon the inservice stressor that the 
appellant has described is sufficient to establish a well-
grounded claim for service connection for post-traumatic 
stress disorder.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citing Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir 1996) (table)); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).


ORDER

Service connection for skin disorder, to include fungal rash, 
psoriasis, eczema, and dermatitis, is denied.  The claim for 
service connection for post-traumatic stress disorder is well 
grounded.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for post-traumatic stress disorder, the 
duty to assist attaches.  38 U.S.C.A. § 5107(a).  The Board 
finds that an attempt to verify the appellant's stressor must 
be made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to obtain the complete unit 
history and associate it with the claims 
file.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

